ICJ_074_TransborderArmedActions_NIC_HND_1989-12-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 14 DECEMBER 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 14 DECEMBRE 1989
Official citation :

Border and Transborder Armed Actions (Nicaragua v. Honduras),
Order of 14 December 1989, I.C.J. Reports 1989, p. 174.

Mode officiel de citation :

Actions armées frontalières et transfrontalières (Nicaragua c. Honduras),
ordonnance du 14 décembre 1989, C.I.J. Recueil 1989, p. 174.

 

Sales number 57 2
N° de vente :

 

 

 
174

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1989 1989
14 décembre
Rôle général

14 décembre 1989 n° 74

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

ORDONNANCE

Présents: M. RUDA, Président; MM. ODA, AGo, SCHWEBEL, sir Robert
JENNINGS, MM. BED;AOUI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, PATHAK, juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Rend l'ordonnance suivante:

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu Pordonnance du 21 avril 1989 par laquelle les dates d’expiration des
délais pour le dépôt des pièces de procédure écrite sur le fond ont été
fixées, pour le mémoire du Nicaragua, au 19 septembre 1989, et, pour le
contre-mémoire du Honduras, au 19 février 1990,

Vu Pordonnance du 31 août 1989 par laquelle le Président de la Cour, à
la demande du Nicaragua, a reporté au 8 décembre 1989 la date d’expira-
tion du délai pour le dépôt du mémoire du Nicaragua sur le fond, et

Considérant que le mémoire du Nicaragua a été dûment déposé dans le
délai ainsi prorogé;

Considérant que lors de l’adoption de l’ordonnance du 31 août 1989 la
question de la prorogation du délai pour le dépôt du contre-mémoire du
Honduras a été réservée;
ACTIONS ARMÉES (ORDONNANCE 14 XII 89) 175

Considérant que par une lettre en date du 13 décembre 1989, reçue au
Greffe le même jour, l’agent du Nicaragua a transmis à la Cour copie d’un
accord en espagnol, conclu par les présidents des pays d'Amérique cen-
trale le 12 décembre 1989 à San Isidro de Coronädo (Costa Rica), et a
appelé l’attention de la Cour, en particulier, sur le paragraphe 13 dudit
accord;

Considérant que par une lettre en date du 13 décembre 1989, reçue au
Greffe le 14 décembre 1989, l’agent du Honduras a de même informé la
Cour de l’accord du 12 décembre 1989 et s’est référé en particulier au
paragraphe 13 de cet accord;

Considérant que, dans ce paragraphe, il est rapporté que le président du
Nicaragua et le président du Honduras sont convenus, dans le contexte
des arrangements visant à parvenir à un règlement extrajudiciaire du dif-
férend qui fait l’objet de la présente procédure, de charger leurs agents en
l'affaire de communiquer immédiatement, conjointement ou séparément,
l'accord à la Cour et de demander à celle-ci qu’elle diffère la date de fixa-
tion du délai pour la présentation du contre-mémoire du Honduras
jusqu’au 11 juin 1990;

Considérant que ce paragraphe dispose en outre que si aucun règle-
ment extrajudiciaire du différend n’était intervenu à cette date, l’une ou
l’autre des Parties demanderait à la Cour d’accorder au Honduras un
délai de six mois pour le dépôt de son contre-mémoire;

Tenant compte de l’accord intervenu entre les Parties, conformément
au paragraphe 2 de l’article 44 du Règlement de la Cour,

La Cour,
à l'unanimité,
Décide que la date limite pour le dépôt par la République du Honduras

d’un contre-mémoire sur le fond est reportée du 19 février 1990 à une date
à fixer par ordonnance qui sera rendue après le 11 juin 1990.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quatorze décembre mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Nicaragua et au Gouvernement de la République du Honduras.

Le Président,
(Signé) José Maria RUDA.
Le Greffier,

(Signé) Eduardo VALENCIA-OSPINA.
